DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,810,785 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. 
Regarding claim 1, prior art Wald et al. as modified by Karras et al., and Aila et al. discloses an interruptible processing system providing a forward progress guarantee comprising: a storage that stores a representation of a three dimensional (3D) scene; at least one stack; a traversal circuitry operatively coupled to the storage and the at least one stack, the traversal circuitry configured to receive, from one or more processors, a plurality of queries including ray information for a plurality of rays, process the plurality of rays in parallel against the representation of the 3D scene to determine bounding volumes or geometric primitives in the 3D scene the plurality of rays intersect, and store information about bounding volumes or geometric primitives the traversal circuit determines are intersected by the ray in the at least one stack; and preemption circuitry operatively coupled to the traversal circuitry. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ”preemption circuitry configured to ensure the traversal circuitry makes forward progress in processing each of the plurality of rays being processed in parallel against the 3D scene before stopping further forward progress of the traversal circuitry in response to assertion of a preemption signal”. 
Regarding claims 2 and 11, prior art Wald et al. as modified by Karras et al., and Aila et al. discloses a ray tracing device comprising: a storage that stores a representation of a three dimensional (3D) scene; 2MUTHLER Appl. No. 17/111,844 a traversal circuit operatively coupled to the storage, the traversal circuit configured to receive, from one or more processors, information about at least ray and process the at least one ray against the representation of the 3D scene; and a preemption circuit operatively coupled to the traversal circuit and configured to, in response to receive a preemption signal, ensure the traversal circuit makes forward progress in processing the at least one ray against the 3D scene before preempting the traversal circuit. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ”a preemption circuit operatively coupled to the traversal circuit and configured to, in response to receive a preemption signal, ensure the traversal circuit makes forward progress in processing the at least one ray against the 3D scene and other rays being processed in parallel with the at least one ray by the traversal circuit at the time the preemption signal is received before preempting the traversal circuit”. Claims 3-9 and 19, each ultimately depend from claim 2, and are therefore allowed at least due to their respective dependencies from the allowable claim. Claims 12-17 and 20, each ultimately depend from claim 11, and are therefore allowed at least due to their respective dependencies from the allowable claim. 
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 10 and 18, including "wherein the traversal circuit is configured to simultaneously process a plurality of rays against the representation of the 3D scene and the preemption circuit is configured to stop the traversal circuit from processing only a subset of the plurality of rays when preempting the traversal circuit".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616